Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the free volume and explosive volume in claims 8 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 15-16 and 19 are objected to because of the following informalities: 
In claim 15, “a shear pin” should read --the shear pin-- since “a shear pin” was previously recited in claim 9.
In claim 16, “A connecting sleeve” should read --a connecting sleeve--.
In claim 19, line 14, “a connecting sleeve” should read --the connecting sleeve-- since “a connecting sleeve was previously recited in line 6. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the detonator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the outer surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the outside environment" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the detonator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the outer surface" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 18 recites “wherein the ratio free volume to explosive volume inside the expansion chamber is approximately 200:1 or less”. This is confusing because the expansion chamber is defined in the specification as space 84. As best understood by the examiner, the explosive volume is the volume occupied by explosive load 102. However, explosive 102 is not inside expansion chamber 84. 
Claims 2-8, 10-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claims 1, 9, and 19. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lanmon, II et al. (U.S. 4,756,363), in view of Barfield (U.S. 4605074). 
Regarding claim 1, Lanmon, II et al. disclose a release tool assembly (see the assembly of fig. 1), comprising: a tool string subassembly (10, fig. 1. Also see figs. 3-4 which depicts the apparatus 10 in more detail having collet fingers 32 and sleeve 30) comprising an outer housing (30, see figs. 3-4) having an upper end (upper end of fingers 32), a lower end (lower end of sleeve 30), an inner chamber (all of the space defined inside 32 and 30 which includes 88, 54, 56) extending between the upper end and the lower end (see fig. 4), and a plurality of tubing fingers (28, 32) extending from the upper end (see fig. 4); 
a subassembly (20, 22, see figs. 1 an d 3-4) operably coupled to the tool string subassembly (10), the subassembly (20, 22) comprising an outer housing (outer housing of 22) comprising one or more receiving grooves (26) formed on an interior surface of the outer housing (see fig. 4), wherein the tubing fingers (28, 32) are received within the receiving grooves (26: see fig. 4 showing 28 received in grooves 36); 
an energetic device housing (inner and outer housing 34 and 66 surrounding detonating cord 84) positioned in the inner chamber (88) of the tool string subassembly (10); and 
a latch (68) slidably (refer to col. 4 lines 35-50) disposed on the outer surface of the energetic device housing (34, 66), wherein in a first position on the energetic device housing (first position shown in fig. 4), the latch (68) is in contact with the fingers (28) and biases the fingers (28) into the receiving grooves (26, see fig. 4), the latch (68) is moveable (refer to col. 4 lines 35-50 and col. 5 lines 54-56), between the first position and a second position (col. 4 lines 35-50: when latch 68 is moved in an upward position out of contact with the collet fingers) in response to an explosive force (col. 6 lines 18-37: detonation of detonating cord 84 radiates an explosive force that breaks plug 76 causing a pressure differential at the two ends of piston 52 lifting latch 68 causing fingers 28 to disengage from groove 26), and in the second position, the latch (68) releases the fingers (28, 32) from the receiving grooves (26), such that the tool string subassembly (10) is uncoupled from the subassembly (20, 22, see figs. 2, 6, and refer to col. 4 lines 35-50, col. 5 lines 54-56, and col. 6 lines 18-37).  
However, Lanmon, II et al. is silent to a wireline subassembly.
Brafield, in the same field of endeavor, teach a wireline subassembly (the entire structure supported by wireline 201, see fig. 14). It is known to use a wireline and tubing to convey a perforating gun downhole (refer to col. 10 lines 14-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the subassembly of Lanmon, II et al. with a wireline subassembly, as taught by Brafield, for the purpose of facilitating raising and lowering of the release tool assembly in and out of the wellbore. 
Regarding claim 2, the combination of Lanmon, II et al. and Brafield teach all the features of this claim as applied to claim 1 above; Lanmon, II et al. further disclose a detonator (102) positioned in the energetic device housing (a section of detonator 102 is inside 34, see fig. 3), wherein the detonator (102) is configured to generate the explosive force (refer to col. 6 lines 11-16).  
Regarding claim 3, the combination of Lanmon, II et al. and Brafield teach all the features of this claim as applied to claim 2 above; Lanmon, II et al. further disclose wherein the energetic device housing (34) comprises: a center bore (42); 21DMC049USCon a central vent (area around 85, fig. 4) extending downwardly from the center bore (see fig. 4); and a radial vent (80) extending in a radial direction from the central vent (see fig. 4).  
Regarding claim 4, the combination of Lanmon, II et al. and Brafield teach all the features of this claim as applied to claim 3 above; Lanmon, II et al. further disclose wherein the detonator (102) is positioned in the center bore (42); the detonator is configured to create the explosive force; and the central and radial vents define at least a portion of a path from the detonator (102) to the latch (68; refer to col. 4 lines 35-50, col. 5 lines 10-20, lines 54-56, and col. 6 lines 18-37).  
Regarding claim 9, Lanmon, II et al. disclose a release tool assembly (see the assembly of fig. 1), comprising: a tool string subassembly (10, fig. 1. Also see figs. 3-4 which depicts the apparatus 10 in more detail having collet fingers 32 and sleeve 30) comprising an outer housing (30, 34, see figs. 3-4) comprising a plurality of tubing fingers (28, 32); 
a subassembly (20, 22, see figs. 1 an d 3-4) comprising an outer housing (outer housing of 22) having an inner chamber and one or more receiving grooves (26) formed in an interior surface of the outer housing (see fig. 4), wherein the tubing fingers (28, 32) are received within the receiving grooves (26: see fig. 4 showing 28 received in grooves 36); 
a detonator subassembly (34) positioned in the tool string subassembly (10) and at least partially extending into the inner chamber of the subassembly (20, 22; see fig. 4), the detonator subassembly (66) comprising an energetic device housing (34 and 66); 
a latch (68) slidably (refer to col. 4 lines 35-50) disposed on the outer surface of the energetic device housing (66); and a shear pin (70, col. 4 lines 37-39) disposed in the latch (68), wherein the latch is movable (see fig. 7) from a first position (first position shown in fig. 4) on the energetic device housing (34 and 66) to a second position (col. 4 lines 35-50: when 68 is moved in an upward position out of contact with the collet fingers) on the energetic device housing (34 and 66) in response to an explosive force (col. 6 line 63 to col. 7 line 7: the impact of flange 104 on sleeve 68 is considered “explosive” as it relates to a sudden and dramatic increase in amount that produces an explosive/violent force causing the shearing of the pin 70) shearing the shear pin (70), in the first position (shown in fig. 4) on the energetic device housing (34 and 66), the latch (68) is in contact with the fingers (28, 32) and biases the fingers into the receiving grooves (26), in the second position (see fig. 2), the latch (68) releases the fingers (28) from the receiving grooves (26), such that the tool string subassembly (10) is uncoupled from the subassembly (20, 22), and the inner chamber is in fluid communication with the outside environment when the latch is in the second position (see fig. 2). 
However, Lanmon, II et al. is silent to a wireline subassembly.
Brafield, in the same field of endeavor, teach a wireline subassembly (the entire structure supported by wireline 201, see fig. 14). It is known to use a wireline and tubing to convey a perforating gun downhole (refer to col. 10 lines 14-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the subassembly of Lanmon, II et al. with a wireline subassembly, as taught by Brafield, for the purpose of facilitating raising and lowering of the release tool assembly in and out of the wellbore. 
Regarding claim 11, the combination of Lanmon, II et al. and Brafield teach all the features of this claim as applied to claim 9 above; Lanmon, II et al. further disclose wherein the tool string subassembly (10) includes a tool string engagement subassembly (52). 
However,  Lanmon, II et al. is silent to the wireline subassembly includes a wireline cable engagement subassembly.  
Brafield teach a wireline cable (201) engagement subassembly (210). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subassembly of Lanmon, II et al. to include a cable engagement subassembly, as taught by Brafield, for the purpose of facilitating raising and lowering of the release tool assembly in and out of the wellbore.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lanmon, II et al. (U.S. 4,756,363), in view of Barfield (U.S. 4605074) as applied to claims 1 and 9 above, and further in view of Hill et al. (U.S. 8074737B2). 
Regarding claims 7 and 17, the combination of Lanmon, II et al. and Brafield teach all the features of this claim as applied to claim 1 above; however, the combination of Lanmon, II et al. and Brafield fail to teach wherein the detonator is a wireless detonator.  
	Hill et al. teach a perforating system comprising a perforating gun, a communication module for receiving detonation signals, and a controller associated with the perforating gun. The module receives surface signals for gun detonation and wirelessly transmits the signals to the selected gun via the controllers (refer to abstract and col. 2 lines 30-33). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lanmon, II et al., Brafield, and Hill et al. before him or her, to have substituted the detonator of Lanmon, II et al. with a wireless detonator, as taught by Hill et al., for the a cost-effective and more  efficient detonation system.  
Allowable Subject Matter
Claims 5-6, 8, 10, 12-16, 18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, Lanmon, II et al. disclose a release tool assembly (see the assembly of fig. 1), comprising: a tool string subassembly (10, fig. 1. Also see figs. 3-4 which depicts the apparatus 10 in more detail having collet fingers 32 and sleeve 30) coupled to a perforating gun (18, see fig. 1), the tool string subassembly (10) comprising an outer housing (30, 34, see figs. 3-4) having an upper end (upper end of fingers 32), a lower end (lower end of sleeve 30), an inner chamber (all of the space defined inside 32 and 30 which includes 88, 54, 56) extending between the upper end and the lower end (see fig. 4), and a plurality of tubing fingers (28, 32) extending from the upper end (see fig. 4); 
a subassembly (20, 22, see figs. 1 an d 3-4) operably coupled to the tool string subassembly (10), the subassembly comprising an outer housing comprising one or more receiving grooves (26) formed on an interior surface of the outer housing (see fig. 4), wherein the tubing fingers (28, 32) are receivable within the receiving grooves (26); 25DMC049USCon 
an energetic device housing (66) positioned in the inner chamber of the tool string subassembly (see fig. 4); a latch (68) slidably disposed on the outer surface of the energetic device housing (66); wherein in a first position (see fig. 4) on the energetic device housing, the latch (66) is in contact with the fingers and biases the fingers into the receiving grooves (see fig. 4), the latch is moveable between the first position and a second position (col. 4 lines 35-50: when 68 is moved in an upward position out of contact with the collet fingers) in response to an explosive force (col. 6 line 63 to col. 7 line 7: the impact of flange 104 on sleeve 68 produces an explosive/violent force that causing the shearing of the pin 70), and in the second position, the latch releases the fingers from the receiving grooves, such that the tool string subassembly is uncoupled from the wireline subassembly (see fig. 2 and 7).  
However, Lanmon, II et al. fail to teach a connecting sleeve circumferentially disposed around the tubing fingers and wherein the connecting sleeve positioned at least in part between the outer housing of the wireline subassembly and the fingers. Brafield fail to teach this limitation or a reason to modify Lanmon, II et al. to include this limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672